Citation Nr: 1224241	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  05-34 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1958 to December 1960, from September 1986 to December 1986, from January 1987 to October 1987, and from January 1991 to March 1991, as well as periods of active duty for training. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied the Veteran's petition to reopen previously denied claims of entitlement to  service connection for a right eye disorder and hypertension, finding that no new and material evidence had been submitted.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received in September 2005, the Veteran requested a Board hearing at the RO in support of his claims.  By written statement received in October 2005, however, he withdrew his request and asked that his appeal be sent to the Board as soon as possible.  The Board thus deems the Veteran's hearing request withdrawn under 38 C.F.R. § 20.702(e) (2011).
 
In May 2009, the Board reopened the Veteran's claim of entitlement to service connection for a right eye disorder and remanded the eye disorder and the hypertension claims.  The appeal was again remanded in June 2011.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in October 2010 and March 2012 supplemental statements of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed right eye disability and service.


CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a right eye disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in May 2009 and June 2011, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to verify the Veteran's period of active duty service as well as provide the Veteran with a VA examination and associate a copy of the examination report with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AOJ verified the Veteran's period of active duty service.  Additionally, the Veteran was afforded a VA examination in November 2009 with regard to his right eye disability claim and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated via the October 2010 and March 2012 SSOCs.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by letters mailed in December 2001, and notice with respect to the effective-date element of the claim, by a letter mailed in July 2010.  Although the July 2010 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claim in October 2010 and March 2012 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

Additionally, the Veteran was afforded a VA examination in November 2009 with an addendum obtained in August 2011.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  He withdrew his request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Service connection for a right eye disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims entitlement to service connection for a right eye disability, which he contends is due to his military service.  See, e.g., the Veteran's VA Form 9 dated in September 2005.    

As to element (1), the medical evidence of record documents diagnosis of a right eye disability.  In particular, the medical evidence of record documents diagnosis of a cataract of the right eye as well as glaucoma.  See the November 2009 VA examination report; see also a private treatment record from Kaiser Permanente dated in September 2005.  Element (1) is therefore satisfied.

With regard to element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service separation examination dated in October 1960 documents damage to the vision of the right eye due to an injury in May 1959.  The remainder of the Veteran's service treatment records are absent treatment for a right eye disability.      

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's right eye disability is not related to service.

Specifically, the Veteran was afforded a VA examination in November 2009.  In addition to the results of a current examination, the VA examiner considered the Veteran's history of in-service injury to his right eye in 1959.  After review of the Veteran's medical history and diagnosis of a cataract of the right eye, the VA examiner concluded in an August 2011 addendum that the Veteran's right eye disability is "[n]ot likely to be a result of an injury from 1959..."  The VA examiner's rationale for her conclusion was based on her finding that the Veteran's current right eye disability is secondary to the aging process.    

The November 2009 VA examination report with August 2011 addendum appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his in-service right eye injury, and determined that the in-service injury and treatment did not cause his current right eye disability.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including vision impairment), has presented no probative competent evidence of a nexus between his right eye disability and service.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current right eye disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his right eye disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to contend that he has had a right eye disability continually since service.  However, the first postservice evidence of complaint of, or treatment for, a right eye disability is a service medical examination dated in June 1992 when the Veteran complained of eye trouble.  This was more than one year after the Veteran left active service in March 1991.  Pertinently, at that time, no right eye disability was identified.  Indeed, an eye examination indicated normal results.  

While the Veteran is competent to report vision impairment over the years since service, the Board notes that with the exception of the documented right eye injury in 1959 on the October 1960 service medical examination, the remainder of the Veteran's service treatment records during active duty are absent a right eye disability.  The Board finds that his current statements regarding a continuity of a right eye disability since service are not credible.  His June 1992 service medical examination as well as the November 2009 VA examination with August 2011 addendum contradict any current assertion that his current right eye disability was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for a right eye disability for more than one year after his separation from any period of active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right eye disability.  The benefit sought on appeal is accordingly denied.
ORDER

Entitlement to service connection for a right eye disability is denied.


REMAND

The Board remanded the case in June 2011, in part, in order for the agency of original jurisdiction (AOJ) to obtain a supplemental VA opinion to determine whether there is clear and unmistakable evidence that the Veteran's hypertension existed prior to service, in particular his period of active duty from January 1991 to March 1991.   A report of the opinion was to be associated with the Veteran's claims folder, and the Veteran's claim was then to be readjudicated.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claims.  Specifically, the Board observes that an opinion was obtained from a VA physician in August 2011 as to whether there is clear and unmistakable evidence that the Veteran's hypertension existed prior to service.  After indicating a review of the claims folder, the VA examiner concluded that "the [V]eteran's hypertension condition did not [exist prior to service] and was originally diagnosed while in active military service with the U.S. Army in 1991.  As such, it is my opinion that the [V]eteran's hypertension condition is at least as likely as not related to his military service."  The VA examiner's rationale for her conclusion was based on a review of the Veteran's medical history.  In particular, the VA examiner opined that there was a lack of objective evidence to support that the Veteran's hypertension existed prior to his active military service based on the multiple normal blood pressure readings documented prior to 1991 while the Veteran was in the U.S. Air Force Reserves.  She noted three blood pressure readings prior to 1991 which were elevated (159/105 mm/Hg, 146/110 mm/Hg, 144/104 mm/Hg) and that each of them were taken during stressful circumstances (diarrhea, wrist laceration).  She further noted that in order to accurately diagnose an individual with hypertension, the blood pressure needs to be taken in a sitting position and in a relaxed state (not during times of urgent or emergent circumstances).  She therefore disregarded the three findings.  She also noted seven separate times that the Veteran had normal blood pressure readings ranging from 118-132/70-88 mm/Hg while he was on reserve duty prior to reenlisting in 1991 and were accurate readings.  She reported that the Veteran's service treatment records during his active duty period in 1991 indicated that he was initially started on anti-hypertension medication and was diagnosed with hypertension.

Crucially, the Board notes that a private treatment record from Kaiser Permanente dated in January 1990 documents the Veteran's complaints of hypertension.  Upon examination at that time, his blood pressure was 140/110 mm/Hg, and he was prescribed medication to treat his high blood pressure.  Although the August 2011 VA examiner noted a review of the Veteran's claims folder and private treatment records from Kaiser Permanente in particular, she did not specifically address these private treatment findings.  The Board therefore finds that it is unclear whether these findings were reviewed, as the record demonstrates elevated blood pressure readings and use of medication for treatment.  As such, the VA examiner's rationale for her conclusion that the Veteran's hypertension did not pre-exist service is potentially flawed and inadequate for evaluation purposes.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

In light of the foregoing, the Board finds that a clarifying opinion should be obtained as to whether there is clear and unmistakable evidence that the Veteran's hypertension existed prior to service, and if such evidence is found, the examiner must then address whether there is clear and unmistakable evidence that the hypertension was not aggravated by the Veteran's service beyond the normal progression of the disease.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file must be referred to the physician who provided the August 2011 VA opinion.  The entire claims file, to include a complete copy of this remand, must be made available and reviewed by the examiner.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions. 

The examiner must review the Veteran's claims file, including his treatment for high blood pressure and use of medication for treatment in January 1990, and opine as to whether there is clear and unmistakable evidence that the Veteran's hypertension existed prior to service.  If such evidence is found, whether based on the available record or on medical principles regarding the etiology of such disabilities in cases such as the Veteran's, the examiner must then address whether there is clear and unmistakable evidence that the hypertension did not undergo a worsening beyond the normal progression of the disease during military service.  If the Veteran's hypertension is not found to have pre-existed service, the examiner should address whether the Veteran's current disability is at least as likely as not related to his time in service.  The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed. 

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate. 

(If the reviewer is no longer available, or if the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2011).  The examiner must provide the opinions requested above.  All examination results, along with the complete rationale for any opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.) 

2. The AOJ must ensure that the medical reports sought above comply with this remand and the questions presented in the examination request.  If any report is insufficient, it should be returned to the reviewer/examiner for necessary corrective action, as appropriate. 

3. After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


